PURCHASE AND SALE AGREEMENT

THIS AGREEMENT MADE

this 16th of September, 2009.



BETWEEN:

PARK PLACE ENERGY INC.,

a body corporate with an office in the City of Vancouver, in the Province of
British Columbia (hereinafter referred to as the "Vendor")



- and -

NOVUS ENERGY INC.

, a body corporate with an office in the City of Calgary, in the Province of
Alberta (hereinafter referred to as the "Purchaser")



WHEREAS

the Vendor desires to sell and convey the Assets to the Purchaser and the
Purchaser desires to purchase and receive the Assets from the Vendor;



NOW THEREFORE

in consideration of the premises hereto and of the covenants, warranties,
representations, agreements and payments herein set forth and provided for, the
parties covenant and agree as follows:



ARTICLE 1
INTERPRETATION

1.1 In this Agreement (including the preamble hereto, this clause and each
Schedule) the words and phrases set forth below shall have the meaning ascribed
thereto below, namely:

a. "Agreement" means the main body of this Agreement together with all Schedules
and attachments hereto;

b. "Assets" means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests;

c. "Closing" means exchange of documents by the Vendor and the Purchaser for the
transfer of the Assets and the payment by the Purchaser to the Vendor of the
purchase consideration therefore and the completion of all matters incidental
thereto;

d. "Closing Date" means 10 a.m., Calgary time, at the offices of the Vendor, on
the 30th of October, 2009, or such other date or time as is mutually agreed
between the parties;

e. "Effective Date" means 12:01 a.m., Calgary Time, on the 1st day of September,
2009;

f. "Facilities" means all of the facilities used or useful in the production,
processing, transmission or treatment of Petroleum Substances, including,
without limitation, pipelines, flow lines, gathering systems, batteries, and
plants, (including, but not limited to those Facilities set forth and described
in Schedule "B");

g. "Lands" means the lands set forth and described in Schedule "A" and includes
the Petroleum Substances within, upon or under such lands, together with the
right to explore for and recover same insofar as such are granted by the Leases
to such lands;

h. "Leases" means collectively the leases, reservations, permits, licenses or
other documents of title by virtue of which the holder thereof is entitled to
drill for, win, take, own or remove the Petroleum Substances underlying all or
any part of the Lands set forth and described in Schedule "A";

i. "Miscellaneous Interests" means the interest of the Vendor in and to all
property, assets and rights, other than Petroleum and Natural Gas Rights and
Tangibles, pertaining to the Petroleum and Natural Gas Rights, the Lands, the
Leases or the Tangibles and to which the Vendor is entitled at the Effective
Date including, but not in limitation of the generality of the foregoing, the
entire interest of the Vendor in:

i. all contracts, agreements, documents, production sales contracts, books and
records and all production and engineering information and reports in the
possession of the Vendor, relating to the Petroleum and Natural Gas Rights, the
Lands or any lands with which the Lands have been pooled or unitized, or the
Tangibles and any and all rights in relation thereto, excluding any and all
seismic information and data;

ii. all subsisting rights to enter upon, use and occupy the surface of any of
the Lands or any lands with which the same have been pooled or unitized or on
any land on which the Tangibles are situated;

any right, estate or interest in or to any asset which relates to but does not
comprise part of the Petroleum and Natural Gas Rights or the Tangibles; and

any and all seismic data, information and trading rights which is proprietary to
the Vendor and which crosses or partially crosses the Lands; and

iv. the Wells.

Unless otherwise agreed in writing by the parties, however, the Miscellaneous
Interests shall not include agreements, documents or data to the extent that:

i. they pertain to the Vendor's proprietary technology or interpretation;

ii. they are owned or licensed by third parties with restrictions on their
deliverability or disclosure by the Vendor to any assignee which is not an
affiliate of the Vendor; or

iii. they are referred to specifically as exclusions in Schedule "A";

j. "Permitted Encumbrances" means:

i. easements, rights of way, servitude or other similar rights in land
including, without limiting the generality of the foregoing, rights of way and
servitude for highways and other roads, railways, sewers, drains, gas and oil
pipelines, gas and water mains, electric light, power, telephone, telegraph or
cable television conduits, poles, wires and cables;

ii. the right reserved to or vested in any government or other public authority
by the term of any lease or by any statutory provision, to terminate any of the
Leases or to require annual or other periodic payments as a condition of the
continuance thereof;

iii. the right to levy taxes on Petroleum Substances or the income or revenue
therefrom and governmental requirements as to production rates on the operations
of any of the Assets or otherwise affecting the value of the Assets;

iv. Production Contracts that are terminable in 30 days or less, or are set
forth and described on Schedule " B";

v. the terms and conditions of the Leases or any operating agreements pertaining
to the Petroleum and Natural Gas Rights;

vi. rights reserved to or vested in any municipality or governmental, statutory
or public authority to control or regulate any of the Assets in any manner, and
all applicable laws, rules and orders of any governmental authority;

vii. undetermined or inchoate liens incurred or created as security in favour of
the person conducting the operation of any of the Assets of the Vendor's
proportion of the costs and expenses of such operations;

viii. the reservations, limitation, provisos and conditions in any original
grants from the Crown of any of the Lands or interests therein and statutory
exceptions to title;

ix. agreements and plans relating to pooling or unitization;

x. provisions for penalties and forfeitures under agreements as a consequence of
non-participation in operations;

liens granted in the ordinary course of business to a public utility,
municipality or governmental authority in connection with operations conducted
with respect to the Assets;

mechanics', builders' and materialmen's liens in respect of services rendered or
goods supplied for which payment is not due;

xiii. all royalty burdens, liens, adverse claims and encumbrances listed on
Schedule "A" hereto; and

xiv. trust obligations incurred in the ordinary course of business.

k. "Petroleum and Natural Gas Rights" means the interest of the Vendor set forth
in Schedule "A" in and to the Lands or any lands pooled or unitized therewith
and in and to any royalty rights in the Lands, and insofar as they pertain to
the Lands, the Leases and as encumbered by the encumbrances described in
Schedule "A";

"Petroleum Substances" means petroleum, natural gas and related hydrocarbons and
all substances associated therewith or any of them, the right to explore for or
an interest in which is granted by the Leases;

"Prime Rate" means the annual rate of interest in effect, at the Effective Date
as announced at the main branch of the National Bank of Canada, in Calgary,
Alberta as a reference rate for determining interest rates on Canadian dollar
commercial loans made in Canada to its most credit worthy customers;

n. "Production Contracts" means contracts for the sale or transportation of
Petroleum Substances comprising part of the Assets;

o. "Tangibles" means the interest of the Vendor in and to all tangible
depreciable property, assets situated in, on or about the Lands, appurtenant
thereto or used in connection therewith or with production, processing,
transmission or treatment of Petroleum Substances or operations thereon or
relative thereto or appurtenant to or used in connection with all producing or
shut-in wells located in the Lands or lands with which the Lands have been
pooled or unitized, including the Facilities; and

p. "Wells" means all wells for the purpose of production of Petroleum
Substances, the injection of water, or which are shut-in, suspended, abandoned,
watersource or otherwise, situated on the Lands or on lands with which the Lands
have pooled or unitized, including but not limited to those referred to in
Schedule "A", and all casing in such wells.

1.2 Appended hereto are the following Schedules:

a. Schedule "A" - Description of Lands, Leases, Wells and the Vendor's Interests
therein and the permitted encumbrances applicable thereto; and

b. Schedule "B" - Contracts for the sale or transportation of Petroleum
Substances and Facilities and the Vendor's Interests therein

c. Schedule "C" - Listing of Vendor Creditors and amounts owed by Vendor

The Schedules hereto are incorporated into and as part of this Agreement by this
reference as fully as though contained in the body of this Agreement.

1.3 The headings of clauses and subclauses herein are inserted for convenience
of reference only and shall not affect or be considered to affect the
construction of the provisions hereof.

If Closing does not occur, each provision of this Agreement which presumes the
Purchaser has acquired the Assets shall be construed as having been contingent
upon Closing having occurred.

If the Assets to which this Agreement pertains do not include both Petroleum and
Natural Gas Rights and Tangibles, the provisions of this Agreement will be
interpreted in the context of either the Petroleum and Natural Gas Rights or
Tangibles, as the case may be, and the applicable Miscellaneous Interests.

The knowledge or awareness of the Vendor consists of the actual knowledge or
awareness of its current officers and employees who are primarily responsible
for the matter in question in the course of their normal duties. Knowledge and
awareness does not include the knowledge of any third party or constructive
knowledge. The Vendor does not have any obligation to make inquiry of third
parties or the files or records of any third party or public authority in
connection with representations and warranties that are made to its knowledge,
information and belief.

ARTICLE 2
SALE OF ASSETS

2.1 The Vendor does hereby agree to sell, assign, transfer, convey and set over
unto the Purchaser, its entire right, title, estate and interest in and to the
Assets on the terms and conditions set forth in this Agreement, and the
Purchaser hereby agrees to purchase and accepts directly from the Vendor the
Assets, to have and to hold the same together with all benefits and advantages
to be derived therefrom, absolutely, subject to the terms and conditions of this
Agreement, of the Leases and any other agreements relating thereto.

2.2 The purchase price to be paid by the Purchaser for the Assets shall be,
subject to adjustment as herein provided for, the sum of Four Hundred and Fifty
Seven Thousand Two Hundred and Ninety Five and Fourteen One Hundredths Dollars
($457,295.14), which sum shall be paid by the Purchaser to the various creditors
of the Vendor as listed below, at Closing:

Creditor

Payable Amount

Payable Description

I.   Terra Energy Ltd.

$318,856.53

Various Joint Interest billing amounts as per Schedule "C"

II. Terra Energy Ltd.

$ 45,000.00

Estimated Terra Unbilled Transportation billing amounts March 1, 2009 to August
31, 2009

III. Novus Energy Ltd.

$ 25,000.00

Eight Mile Option Well Seismic purchase cash call

IV. B.C. Government

$68,438.61

Estimated outstanding BC Crown royalties to August 31, 2009

Total indebtedness: $457, 295.14



2.3 a. The purchase price is exclusive of the Goods and Services Tax ("GST")
imposed by Part IX of the Excise Tax Act (Canada). The vendor and purchaser will
make a joint election under section 167 of the Excise Tax Act so that GST will
not be payable on the transfer of the assets. The parties will both execute the
relevant GST form for closing to effect that election.

The respective GST registration numbers for each of the parties are as follows:

Vendor: 85187 6722 RT0001

Purchaser: 88842 2425 RT0001

b. The purchase price payable by the Purchaser to the Vendor pursuant to Clause
2.2 shall be allocated amongst the Assets as follows:

i.

to Tangibles

$ 91,459.03

ii.

to Miscellaneous Interests

$     1.00

iii.

to Petroleum and Natural Gas Rights

$  365,835.11

   

SUBTOTAL $                     

   

GST DUE  $      0.00

   

TOTAL DUE  $ 457,295.14

ARTICLE 3
TRANSFER OF OWNERSHIP

3.1 Subject to all other provisions of this Agreement, possession, risk and
beneficial ownership of the Assets shall pass from the Vendor to the Purchaser
at the Closing Date.

3.2 Adjustments of all benefits and obligations of every kind and nature in
respect of the Assets shall be apportioned between the Vendor and the Purchaser
as of the Effective Date, in accordance with Article 14.

ARTICLE 4
RIGHTS OF FIRST REFUSAL

4.1 If a portion of the Assets is subject to a preferential right of purchase or
similar restriction ("Right of First Refusal"), as a result of this Agreement,
the Vendor will identify all notices required under the Right of First Refusal
and provide a copy of each notice to the Purchaser. The Purchaser will promptly
supply to the Vendor the value allocated by the Purchaser for this purpose on
all Assets for which the Vendor is required to give notice pursuant to this
section. The Vendor shall forthwith serve the Right of First Refusal notices
with a copy of each notice to the Purchaser. The Purchaser shall be liable for
and in addition indemnify the Vendor from all losses that the Vendor suffers as
a result of using the values allocated by the Purchaser. Each notice will
include a request for a waiver of the Right of First Refusal and for the
granting of any consent. The Purchaser may not waive the existence or operation
of the Right of First Refusal. If the holder of the Right of First Refusal
relating to any part of the Assets exercises its right, the part of the Assets
affected will be excluded from the purchase and sale herein.

4.2 If a portion of the Assets are excluded from this transaction pursuant to
this Article:

the definitions of Lands, Tangibles, Petroleum and Natural Gas Rights,
Miscellaneous Interests, Leases and Facilities shall be deemed to be amended to
exclude the portions of the Assets excluded from this transaction; and



the purchase price shall be reduced by the value of the excluded portion of the
Assets.

ARTICLE 5
DUE DILIGENCE AND TITLE DEFECTS

5.1 The Vendor shall allow the Purchaser and its employees, agents, legal
counsel, accountants or other representatives, between the date of execution of
this Agreement and the Closing Date, to have access during normal business hours
of the Vendor at the Vendor's offices and at the location of the Assets in order
to inspect:

a.      documents of title, material correspondence and other documents which
the Vendor is legally permitted to disclose relating to the Vendor's title to
the Assets, including any and all documents that comprise the Miscellaneous
Interest; and

b.      the Lands and the Tangibles and any documents in the Vendor's possession
pertaining to the environmental condition of the Tangibles.

to enable the Purchaser to carry out its due diligence, subject always to
contractual restrictions imposed upon the Vendor relating to disclosure.
Provided Closing occurs, the Vendor shall deliver the information referred to in
Clause 5.1(a) to Purchaser at the Closing Date.

5.2 The Purchaser may undertake a title review of the Assets. As soon as
possible after completion of its title review and, in any event, no later than
seven (7) business days prior to the Closing Date, the Purchaser shall give the
Vendor written notices of all defects and omissions which, in the reasonable
opinion of the Purchaser, materially and adversely affect the title of the
Vendor to the Assets and which the Purchaser does not waive (all of which are
referred to as "Title Defects"). Title Defects do not include the Permitted
Encumbrances unless the Purchaser is of the opinion that the royalty burdens or
other encumbrances listed in Schedule "A" under the heading "Encumbrances", are
incorrectly described. Such notice shall include a description of each Title
Defect and the interest affected thereby and to the extent reasonably possible,
the Purchaser's requirements for the rectification or curing thereof. Failure to
include any Title Defects in a written notice when required, shall be deemed to
be a waiver of the Title Defects.

5.3 Prior to the Closing Date, the Vendor shall make reasonable efforts to cure
or remove all Title Defects of which the Purchaser has notified the Vendor.

5.4 If any Title Defects are not cured or removed at or before three (3)
business days prior to the Closing Date, the Purchaser may elect, in writing, on
or before two (2) business days prior to the Closing Date to:

waive the uncured Title Defects and proceed with Closing; or

b. if the value attributed to the Assets which are affected by the Title Defects
and are not waived by the Purchaser is greater or equal to twenty-five percent
(25%) of the purchase price, then the Purchaser may elect to terminate this
Agreement in its entirety. In such event, neither Vendor nor Purchaser shall
have any further obligation or liability to the other.

Failure by the Purchaser to give written notice of its election hereunder shall
be deemed conclusively to be an election to waive all Title Defects.

5.5 If it is necessary to determine the value of any particular portion of the
Assets for the purposes of Clause 5.4(b), the parties shall determine a value
they can agree upon, acting reasonably. Failing such agreement, then within
three (3) business days of notice being given by one party to the other, the
value shall be determined pursuant to Article 16.

ARTICLE 6
CLOSING CONDITIONS

6.1 Vendor's Closing Conditions

The obligation of the Vendor to complete the sale of the Assets pursuant to this
Agreement is subject to the satisfaction at or prior to the Closing Date of the
following conditions precedent:

a. all representations and warranties of the Purchaser contained in this
Agreement shall be true in all material respects at and as of the Effective Date
and Closing Date and the Purchaser shall perform and satisfy all obligations
required by this Agreement to be performed and satisfied by the Purchaser at or
prior to the Closing Date;

b. the Purchaser shall tender to the Vendor in the form stipulated herein and
the total consideration payable to the Vendor pursuant hereto at the Closing
Date;

c. the Vendor shall be reasonably satisfied that the applicable governing
authority will not object to the transfer of any well/facility licenses from the
Vendor to the Purchaser;

d. all instruments and documents required to carry out the terms of this
Agreement and to consummate the transactions contemplated herein will be
executed and delivered by the Purchaser; and

e. no Rights of First Refusal relating to the Assets shall remain in effect as
of the Closing Date, either having been exercised by the holder thereof or
having been waived by the holder thereof or having expired prior to the Closing
Date, after proper notice being given.

6.2 Benefit and Waiver

The conditions precedent in Clause 6.1 are for the sole benefit of the Vendor.
If the conditions are not met at or prior to the Closing Date, the Vendor may
terminate this Agreement by notice in writing to the Purchaser and the Vendor
will be released from all obligations to the Purchaser. Any condition may be
waived in whole or in part by the Vendor without prejudice to its right to
terminate this Agreement for the breach of any other condition.

6.3 Purchaser's Closing Conditions

The obligation of the Purchaser to complete the purchase of the Assets pursuant
to this Agreement is subject to the satisfaction at or prior to the Closing Date
of the following conditions precedent:

a. all representations and warranties of the Vendor contained in this Agreement
shall be true in all material respects at and as of the Effective Date and the
Closing Date and the Vendor shall perform and satisfy all obligations required
by this Agreement to be performed and satisfied by the Vendor at or prior to the
Closing Date;

b. the Purchaser shall be satisfied as to the Vendor's title to the Assets and
as to title to be received by the Purchaser upon completion of the transaction
contemplated herein and have the right to terminate this Agreement pursuant to
Article 5;

c. no substantial physical damage to or alteration in or to the Assets, except
as shall have in writing been approved or accepted by the Purchaser, shall have
occurred between the date hereof and the Closing Date which would materially and
adversely affect the aggregate value of the Assets, provided that a decrease in
the price of any Petroleum Substances or decreases in production of Petroleum
Substances in the ordinary course of business shall not be considered a material
change for the purposes of this Subclause.

d. the Vendor shall tender to the Purchaser documents satisfying the
requirements of Clause 9.1 hereof;

no Rights of First Refusal relating to the Assets shall remain in effect as of
the Closing Date, either having been exercised by the holder thereof or having
been waived by the holder thereof or having expired prior to the Closing Date,
after proper notice being given; and

The Purchaser and its advisors shall have had physical access to the Assets in
order to conduct an environmental review and/or audit of the Assets and be
satisfied acting reasonably that the results of such review or audit are not
inconsistent with the representations of the Vendor.

6.4 Benefit of Waiver

The conditions precedent set forth in Clause 6.3 are for the sole benefit of the
Purchaser. If the conditions are not met at or prior to the Closing Date, the
Purchaser may terminate this Agreement by notice in writing to the Vendor and
the Purchaser will be released from all obligations to the Vendor, except those
specified in Article 8. Any condition may be waived in whole or in part by the
Purchaser without prejudice to its right to terminate this Agreement for the
breach of any other condition.

ARTICLE 7
MAINTENANCE OF ASSETS

7.1 From the Effective Date until the Closing Date, to the extent the nature of
Vendor's interest permits and subject always to all terms and conditions of the
documents of title, the Vendor:

a. shall use reasonable efforts to see that the Assets are maintained and
operated in a prudent manner, will maintain any insurance now in force with
respect to the Assets, will pay or cause to be paid all costs and expenses
incurred in connection therewith in a timely fashion, will use reasonable
efforts to keep the Leases in full force and effect and will use reasonable
efforts to perform and comply with all of the covenants and conditions contained
in the Leases and any material contracts; and

b. shall not, without the prior written consent of the Purchaser:

(i)      voluntarily assume or initiate any obligation, or make any commitment
with respect to the Assets, the Vendor's share of which with respect to any
single item is estimated to exceed Twenty-Five Thousand Dollars ($25,000.00) or
with respect to any project or proposal, if the Vendor's share of the cost of
the project or proposal is estimated to exceed Twenty-Five Thousand Dollars
($25,000.00);

(ii)     surrender or abandon any of the Assets;

(iii)      amend any document of title or enter into any new agreement of a
material nature, respecting the Assets;

(iv)      sell any of the Assets, except sales of the production of Petroleum
Substances in the ordinary course of business;

(v)      except for Permitted Encumbrances, encumber any of the Assets; or

(vi)      exercise any Rights of First Refusal or area of mutual interest option
arising out of the Assets.

except the Vendor may without the prior written consent of the Purchaser exceed
the guidelines set forth in Clause 7.1(b)(i), if reasonably required to protect
life or property in an emergency situation, to comply with laws or to preserve
the value of the Assets if in accordance with generally accepted oil and gas
practices, in which case, the Vendor shall promptly notify Purchaser of such
action and the estimated cost thereof.

From the Effective Date until the Closing Date, the Vendor shall be deemed to be
the agent of the Purchaser and the Purchaser ratifies all actions taken or lack
of action taken by the Vendor in connection with the Assets on behalf of the
Purchaser in accordance with the terms and provisions of this Agreement other
than those actions for which the Vendor has been grossly negligent or where the
Vendor is guilty of willful misconduct or which constitutes a breach of this
Agreement. Any act or omission of the Vendor, its directors, agents or
employees, shall not be considered gross negligence or willful misconduct if
done or omitted in accordance with the instructions or written concurrence of
the Purchaser.

ARTICLE 8
CONFIDENTIALITY OF PURCHASER

8.1 Until the Closing Date, or in the event of termination of this Agreement
without consummation of the transactions contemplated herein, the Purchaser
shall keep confidential all information respecting the Assets obtained from the
Vendor. Such confidential information respecting the Assets shall be used only
for the purposes of this acquisition and disclosed only to those of its
employees, agents, legal counsel, accountants or other representatives on a
"need to know" basis. Any information obtained as a result of such access which
does not relate to the Assets shall continue to be treated as confidential and
shall not be used by the Purchaser without the prior written consent of the
Vendor. The restrictions on disclosure and use of information obtained in
connection with this Agreement shall not apply to information, to the extent it:

a.      is or becomes publicly available through no act or omission of the
Purchaser or its employees, agents, consultants, advisors or other
representatives;

b.      is subsequently obtained lawfully from a third party who, after
reasonable inquiry, the Purchaser does not know is bound to the Vendor to
restrict the use or disclosure of such information;

c.      is already in the Purchaser's possession at the time of disclosure,
without any restriction on its disclosure; or



d.      is required to be disclosed pursuant to applicable legislation,
regulations or rules or by the direction of any court, tribunal or
administrative body having jurisdiction.

Specific items of information shall not be considered to be in the public domain
merely because more general information respecting the Assets is in the public
domain.

8.2 If the Purchaser employs consultants, advisors or agents to assist in its
review of the items listed in Clause 5.1, the Purchaser shall be responsible to
the Vendor for ensuring that such consultants, advisors and agents comply with
the restrictions on the use and disclosure of the information set forth in
Clause 5.1 and the Purchaser shall be liable to the Vendor for all damages,
costs or expenses the Vendor may suffer or incur as a result of any unauthorized
use or disclosure of such confidential information in contravention of this
Clause 8.2 by such representatives of the Purchaser.

8.3 If Closing does not occur and this Agreement is terminated, then all
documents, working papers and other written material obtained from the Vendor in
connection with this Agreement shall be returned to the Vendor forthwith. No
copies of such information are to be retained by the Purchaser.

ARTICLE 9
CLOSING AND CONVEYANCE DOCUMENTS



9.1 At Closing, the Vendor shall deliver to the Purchaser such transfers,
assignments, conveyances, novations and other documents with respect to the
Assets as may be reasonably required by the Purchaser. Prior and subsequent to
the Closing Date, the Vendor shall cooperate with the Purchaser to secure
execution of such documents by the parties thereto other than the Vendor and the
Purchaser as required.

9.2 After Closing, the Purchaser shall be responsible for promptly:

a.      registering all such conveyance documents relating to the Assets, except
as set forth in Clause 9.4;

b.      obtaining such novations from or giving notice to third parties with
respect to the documents of title; and

c.      providing written evidence to the Vendor of the execution of such
novations by third parties thereto or written evidence of the forwarding of
notice to third parties where novations are not required.

9.3 All documents executed by the parties and delivered pursuant to the
provisions of this Article or otherwise pursuant to this Agreement, are
subordinate to the provisions hereof and the provisions hereof shall govern and
prevail in the event of a conflict.

9.4 The Vendor shall submit for Purchaser's acceptance, electronic transfer
registrations for all crown and well/facility licenses or pipeline license
transfers and change of well name applications and provide the Purchaser with
written evidence of confirmation of such registration.

ARTICLE 10
VENDOR'S REPRESENTATIONS

10.1 The Vendor hereby represents, warrants and covenants to and with the
Purchaser that:

a. the Vendor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and the laws of
those jurisdictions in which the Vendor is required to be registered;

b. the Vendor has all requisite power and authority to enter into this Agreement
and to perform the Vendor's obligations under this Agreement;

c. the execution and delivery of this Agreement and each and every agreement or
document to be executed and delivered hereunder and the consummation of the
transactions contemplated herein will not violate, nor be in conflict with, any
provision of any agreement or instrument to which the Vendor is a party or is
bound, or any judgment, decree, order, statute, rule or regulation applicable to
the Vendor or of the constating documents or bylaws of the Vendor;

d. this Agreement has been duly executed and delivered by the Vendor and all
documents required hereunder to be executed and delivered by the Vendor shall
have been duly executed and delivered and this Agreement and such documents
constitute legal, valid and binding obligations of the Vendor enforceable in
accordance with their respective terms;

e. the Vendor has not incurred any obligation or liability contingent or
otherwise, for brokers' or finders' fees in respect of this transaction for
which the Purchaser shall have any obligation or liability;

f. the Vendor does not warrant title to the Assets but does represent and
warrant that it has done no act or thing, nor is aware of any act or thing
having been done, whereby any of its interest in and to the Assets may be
reduced, cancelled or determined, nor has it encumbered or alienated the Assets
or any interest therein except for Permitted Encumbrances, and that the Assets
are free and clear of all liens, encumbrances, adverse claims, demands and
royalties created by, through or under the Vendor, except as expressly set forth
in Schedule "A" and Permitted Encumbrances;

g. to the best of the Vendor's knowledge, information and belief, the Vendor has
not done any act nor omitted to do anything whereby the Vendor is, or would be,
in default under the terms of any applicable governmental rules or regulations,
any Lease or any agreement pertaining to the Assets, where such default would
impact materially and adversely upon the Assets, or any of them;

h. there are no charges, claims or actions in existence, or to the best of the
Vendor's knowledge, information and belief, contemplated or threatened against
or with respect to the Assets;

i. the Assets are not subject to any pre-emptive or preferential rights of
purchase by any third party except as set forth in Schedule "A";

j. to the best of the Vendor's knowledge, information and belief, the Vendor has
not received any written notice which remains in effect of non-payment of
royalties and all ad valorem, property, production, severance and similar taxes
and assessments based on, or measured by, the Vendor's ownership of the Assets,
or the production of Petroleum Substances or the receipt of proceeds therefrom
payable by the Vendor for assessment periods prior to the Effective Date;

k. the Vendor is not a non-resident as described in Section 116 of the Income
Tax Act (Canada);

l. the Vendor is not aware of, has not received and is not aware of any matter
or event that it reasonably believes could give rise to:

i. any orders or directives under any applicable governmental statute,
regulation or order which relate to environmental matters and which require any
work, repairs, construction or capital expenditures with respect to the Assets,
where such orders or directives have not been complied with in all material
respects; and

ii. any demand or notice issued under any applicable governmental statute,
regulation or order with respect to the breach of any environmental, health or
safety law applicable to the Assets, including, without limitation, any rules or
regulations respecting the use, storage, treatment, transportation or
disposition of environmental contaminants, which demand or notice remains
outstanding on the Closing Date; except as have been specifically disclosed by
the Vendor, by notice to the Purchaser prior to execution of this Agreement;

m. where the Vendor has operated the Lands, all Wells located on the Lands (or
land with which the Lands have been pooled or unitized) which have been
abandoned have been abandoned in material compliance with all applicable
statutes and regulations regarding the abandonment of wells;

n. no part of the Lands is subject to any drilling obligations which have
accrued prior to the Closing Date and which have not been temporarily or
permanently waived, saving and excepting those which have been disclosed to the
Purchaser prior to the Closing Date;

o. to the best of Vendor's knowledge, information and belief, there are no
authorizations for expenditure pursuant to which expenditures are or may be
made, nor any other financial commitments which are outstanding or due, or
thereafter may become due, other than rentals, in respect of the Assets, or
operations in respect thereof, other than those which have been incurred or
undertaken by the Vendor in the ordinary course of business and which shall have
been disclosed to the Purchaser prior to the Closing Date;

p. subject to the rents, covenants, conditions and stipulations in the Leases
and any agreements pertaining to the Assets and on the lessee's or holder's part
thereunder to be paid, performed and observed, the Purchaser may enter into and
upon, hold and enjoy the Assets for the residue of their respective terms and
all renewals or extensions thereof for the Purchaser's own use and benefit
without any lawful interruption of or by the Vendor or any other person
whomsoever claiming by, through or under the Vendor and the Vendor binds itself
to warrant and defend all and singular the Assets against all persons whomsoever
claiming or to claim the same or any part thereof or any interest therein by,
through or under the Vendor;

q. the Vendor is not obligated by virtue of any prepayment arrangement under any
contract for the sale of hydrocarbons containing a "take or pay" or similar
provision, or a production payment or any other arrangement, to deliver
hydrocarbons produced from the Assets at some future time without then or
thereafter full payment therefore at current market prices;

r. any and all operations of the Vendor, and to its knowledge, information and
belief, any and all operations by third parties, on or in respect of the Assets,
have been conducted in accordance with good oil and gas industry practices and
in material compliance with all applicable laws, rules, regulations, orders and
directives of governmental and other competent authorities; and

except as set forth in Schedule "B", there are no production sale agreements or
arrangements under which it, or any third party acting on its behalf, is
obligated to sell or deliver Petroleum Substances allocable to the Petroleum and
Natural Gas Rights other than contracts which are terminable on not more than
thirty (30) days notice; and

10.2 The Vendor makes no representations or warranties to the Purchaser in
addition to those expressly enumerated in Clause 10.1. Except and to the extent
provided for in Clause 10.1, the Vendor does not warrant title to the Assets or
make any representations or warranties with respect to:

a. any data or information, including any engineering, geological or other
interpretations or evaluations supplied by the Vendor in connection with the
Assets;

b. the quality, quantity or recoverability of Petroleum Substances within or
under the Lands or any lands pooled or unitized therewith;

the value of the Assets or the future cash flow therefrom; and

the quality, condition, fitness or merchantability of any tangible depreciable
equipment or property, interests in which are comprised in the Assets.

10.3 Except for the representations and warranties in Clause 10.1 or in the
event of fraud, the Purchaser forever releases and discharges the Vendor and
each of its directors, officers, agents and employees from any losses, costs,
damages or expenses of the Purchaser and its assigns and successors that may
result from the use or reliance upon advice, information and materials
pertaining to the Assets delivered or made available to the Purchaser by the
Vendor or any of its directors, officers, agents or employees prior to or under
this Agreement, including, without limitation, any evaluations, projections,
reports and interpretive materials prepared by or for the Vendor, or otherwise
in its possession.

ARTICLE 11
PURCHASER'S REPRESENTATIONS

11.1 The Purchaser hereby represents, warrants and covenants to and with the
Vendor that:

a. the Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and the laws of
those jurisdictions in which the Assets are located;

b. the Purchaser has all requisite power and authority to enter into this
Agreement and to purchase and pay for the Assets on the terms described herein
and to perform its other obligations under this Agreement;

c. the execution and delivery of this Agreement and each and every agreement or
document to be executed and delivered hereunder and the consummation of the
transactions contemplated herein will not violate, nor be in conflict with, any
provision of any agreement or instrument to which the Purchaser is a party or is
bound, or any judgment, decree, order, statute, rule or regulation applicable to
the Purchaser or the constating document or bylaws of the Purchaser;

d. this Agreement has been duly executed and delivered by the Purchaser and all
documents required hereunder to be executed and delivered by the Purchaser shall
have been duly executed and delivered and this Agreement does, and such
documents will, constitute legal, valid and binding obligations of the Purchaser
enforceable in accordance with their respective terms;

e. the Purchaser has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees in respect of this transaction for
which the Vendor shall have any obligation or liability;

the Purchaser is not a "non-Canadian person" within the meaning of the
Investment Canada Act;

the well screening ratio of the Purchaser after the transfer of the Assets will
equal or exceed 1.0; and

h. to the best of the Purchaser's knowledge, information and belief, the
Purchaser is not in breach of any orders or directives of any regulatory
authorities having jurisdiction over the Assets, nor is the Purchaser aware of
any other matter, which would result in an undue delay or an inability to
register the transfer of well licenses for the Wells. If the transfers of any
well licenses in respect of those of the Assets currently operated by the Vendor
are not approved by the regulatory authorities having jurisdiction over the
Assets within ninety (90) days of Closing, this Agreement shall, at the Vendor's
option, be rescinded, and the Purchaser shall on the second business day after
such date, reassign the Assets back to the Vendor free and clear of any
encumbrances and reimburse the Vendor for any related net revenues received by
the Purchaser prior to such reassignment, and the Vendor shall repay to the
Purchaser the amount paid at Closing, without interest, together with the amount
of any related third party expenditures made by the Purchaser on the Assets
prior to such date.

11.2 Without detracting from the Purchaser's reliance on the Vendor's
representation and warranties in Clause 10.1, the Purchaser acknowledges that as
of the Closing Date, it will have made its own independent investigation,
analysis, evaluation and inspection of the Vendor's interest in the Assets,
including a review of the Vendor's title thereto and the state and condition
thereof and will have relied on its own investigation, analysis, evaluation and
inspection as to its assessment of the condition, quantum and value of the
Assets and the Vendor's title thereto.

11.3 The Purchaser acknowledges that nothing in this Agreement shall be
construed to be an assurance by the Vendor that the Purchaser will be able to
serve as operator of any of the Assets, whether or not such Assets are presently
operated by the Vendor. The Vendor will, however, cooperate with the Purchaser
in the Purchaser's attempts to be appointed as operator of the Assets.

ARTICLE 12
NO MERGER AND SURVIVAL

12.1 The covenants, representations and warranties set forth in Articles 10 and
11 shall be deemed to apply to assignments, conveyances, transfers and documents
conveying any of the Assets from the Vendor to the Purchaser and there shall not
be any merger of any covenant, representation or warranty in such assignments,
transfers or documents notwithstanding any rule of law, equity or statute to the
contrary and all such rules are hereby waived.

12.2 Notwithstanding anything to the contrary herein expressed or implied, it is
expressly agreed and understood that the covenants, representations and
warranties set forth in Articles 10 and 11 are true on the Closing Date and at
the Effective Date and notwithstanding the Closing or deliveries of covenants,
representations and warranties in any other agreements at Closing or prior or
subsequent thereto or investigations by the parties or their counsel, the
covenants, representations and warranties set forth in Articles 10 and 11 shall
survive Closing for the benefit of the parties for a period of one (1) year from
the Effective Date.

ARTICLE 13
INDEMNITY

13.1 Indemnity by Vendor

Subject to section 13.3 the Vendor shall:

a. be liable to the Purchaser for all losses, costs, damages and expenses
whatsoever which the Purchaser may suffer, sustain, pay or incur; and

b. indemnify and save the Purchaser and its directors, officers, servants,
agents and employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Purchaser, its directors, officers,
servants, agents or employees or which they may sustain, pay or incur;

as a direct result of any matter or thing arising out of, resulting from,
attributable to or connected with a breach of the representation and warranties
of the Vendor under this Agreement, except any losses, costs, damages, expenses,
claims, liabilities, actions, proceedings and demands to the extent that the
same either are reimbursed (or reimbursable) by insurance maintained by the
Purchaser or are caused by the gross negligence or willful misconduct of the
Purchaser, its directors, officers, servants, agents, employees or assigns. The
indemnity granted by the Vendor herein, however, is not a title warranty and
does not provide an extension of any representation or warranty contained in
Article 10. Notwithstanding any provision herein, the liability of the Vendor
and the indemnity hereby granted by the Vendor to the Purchaser shall only apply
with respect to claims made within one (1) year following the Closing Date.

13.2 Indemnity by Purchaser

The Purchaser shall:

a. be liable to the Vendor for all losses, costs, damages and expenses
whatsoever which the Vendor may suffer, sustain, pay or incur; and

b. indemnify and save the Vendor and its directors, officers, servants, agents
and employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Vendor, its directors, officers, servants,
agents or employees or which they may sustain, pay or incur;

as a result of the failure to make the payments to the creditors of the Vendor
on account of the purchase price as provided for in section 2.2 herein, or as a
direct result of any matter of thing arising out of, resulting from,
attributable to or connected with the Assets and occurring subsequent to the
Effective Date, except any losses, costs, damages, expenses, claims,
liabilities, actions proceedings and demands to the extent that the same either
are reimbursed (or reimbursable) by insurance maintained by the Vendor or are
caused by the gross negligence or willful misconduct of the Vendor, its
directors, officers, servants, agents, employees or assigns.

13.3 Abandonment and Reclamation

After Closing, the Purchaser shall see to the timely performance of all
abandonment and reclamation obligations pertaining to the Assets which in the
absence of this Agreement would be the responsibility of the Vendor. The
Purchaser shall be liable to the Vendor for and shall in addition, indemnify the
Vendor from and against all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by the Vendor should the
Purchaser fail to timely perform such obligations.

13.4 Assets Acquired on "As Is" Basis

Notwithstanding the foregoing provisions of this Article, the Purchaser
acknowledges that it is acquiring the Assets on an "as is" basis as of the
Effective Date. The Purchaser acknowledges that it is familiar with the
condition of the Assets, including the past and present use of the Lands and the
Tangibles, that the Vendor has provided the Purchaser with a reasonable
opportunity to inspect the Assets and the Leases at the sole cost, risk and
expense of the Purchaser (insofar as the Vendor could reasonably provide such
access) and that the Purchaser is not relying upon any representation or
warranty of the Vendor as to the condition, environmental or otherwise, of the
Assets, except as is specifically made pursuant to Article 10. Provided that
Closing has occurred, the Purchaser further agrees that, it shall:

a. be solely liable and responsible for any and all losses, costs, damages and
expenses which the Vendor may suffer, sustain, pay or incur; and

b. indemnify and save the Vendor and its directors, officers, servants, agents
and employees harmless from any and all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Vendor, its directors, officers, servants,
agents or employees or which they may sustain, pay or incur;

as a result of any matter or thing arising out of, resulting from, attributable
to or connected with any environmental liabilities pertaining to the Assets, or
any of them, whether accrued before or after the Closing Date. Environmental
liabilities means all liabilities pertaining to the Assets in respect of the
environment, whether or not caused by a breach of the applicable Regulations and
whether or not resulting from operations conducted with respect to the Assets,
including, without limitation, liabilities related to:

the transportation, storage, use or disposal of toxic or hazardous substances or
hazardous, dangerous or non-dangerous oilfield substances or waste;

the release, spill escape or emission of toxic or hazardous substances;

any other pollution or contamination of the surface, substrate, soil, air,
ground water, surface water or marine environments;

damages and losses suffered by third parties as a result of the occurrences in
Sub-clauses a. to c. of this Clause; and

any obligations imposed by the Regulations to protect the environment or to
rectify environmental problems.

except those arising from a matter which results from a statement made in Clause
10.1(l) being untrue and except to the extent the Vendor is actually reimbursed
by insurance carried by it. Once Closing has occurred, the Purchaser shall be
solely responsible for all environmental liabilities respecting the Lands,
whether accrued before or after the Effective Date, the abandonment of all wells
on the Lands and the reclamation of the Lands as between the Vendor and the
Purchaser, and hereby releases the Vendor from any claims the Purchaser may have
against the Vendor with respect to all such liabilities and responsibilities
except those arising from a matter which results from a statement made in Clause
10.1(l) being untrue and except to the extent the Vendor is actually reimbursed
by insurance carried by it.

13.5 The indemnities set forth in Clauses 13.1, 13.2 and 13.3 will be deemed to
apply to, and will not merge in, any assignment, transfer, conveyance, novation
or other document conveying the Assets to the Purchaser. Each party will have
full right of substitution and subrogation in and to all covenants and
warranties by others previously given or made in respect of the Assets or any
part thereof.

13.6 In no event shall the total of the liabilities and indemnities of the
Vendor under this Agreement, including without limitation, any claims relating
to its representations and warranties, exceed the purchase price set forth in
Clause 2.2, except in the event of fraud.

13.7 If a claim is made under this Article 13 involving a claim by a third
party, the party with greater exposure under this Agreement in respect of the
claim will have carriage of the third party litigation. It will consult with the
other party, which will be entitled to retain its own counsel and participate in
the litigation at its own expense.

ARTICLE 14
ADJUSTMENTS



All benefits and obligations of any kind and nature accruing, payable, paid,
received or receivable in respect of the Assets, including, without limitation,
maintenance, development and operation costs and proceeds from the sale of
production, shall, subject to the provisions of this Agreement, be apportioned
between the Vendor and the Purchaser as of the Effective Date. The adjustments
will be made on an accrual basis as of the Effective Date using generally
accepted accounting principles. The following shall apply to the adjustments:

all costs incurred in connection with work performed or goods and services
provided in respect of the Assets will be deemed to have accrued as of the date
the work was performed or the goods or services provided, regardless of the time
those costs became payable;

rentals, all similar payments made by the Vendor to preserve any of the Leases,
and all taxes (including freehold mineral taxes but other than income taxes),
levied with respect to the Assets shall be apportioned between the Vendor and
the Purchaser on a per diem basis as of the Effective Date;

Petroleum Substances which were produced but not sold, as of the Effective Date
shall be credited to the Vendor;

advances, cash calls and deposits by the Vendor for operations pertaining to the
Assets will be adjusted under this Article, and will be transferred to and be
for the benefit of the Purchaser;

there will be no adjustments for royalty tax credits or other similar incentives
that accrue to a Party because of financial or organizational attributes
specific to it, other than gas cost allowances or similar cost allowances; and

fees or revenues from or relating to custom processing, treating, gathering or
transmission of Petroleum Substances for or on behalf of third parties shall be
apportioned on the basis of the date of such processing, treatment, transmission
or gathering provided that any 13th month or other adjustment of such revenue
accruing at any time prior to the Effective Date shall be for the account of the
Vendor.

14.2 On and after the Closing Date, the Purchaser shall be liable for and shall
perform as they become due, all obligations in respect of the Assets including,
without limitation, the payment of all royalties under the Leases and the
performance of all obligations under the Leases, operating or similar agreements
and any statute, order, writ, injunction or decree of any governmental agency
relating to the Assets.

14.3 An interim accounting and adjustment shall be conducted for Closing, based
on the Vendor's good faith estimate of all adjustments to be made for the
transactions herein pursuant to this Article and the Vendor shall prepare and
forward to the Purchaser a draft interim accounting and adjustment five (5)
business days before the Closing Date for review by the Purchaser and a final
accounting and adjustment shall be conducted within six (6) months following the
Closing Date ("Adjustment Period"). Subject to Clause 14.5, the parties shall
not be obligated to make any adjustments after the Adjustment Period unless such
adjustment has been specifically requested, by notice, within the Adjustment
Period. All adjustments shall be settled by payment by the party required to
make payment hereunder within fifteen (15) days of being notified of the
determination of the amount owing.

14.4 All accounting and adjustments not settled or not readily ascertainable at
the Closing Date shall be settled between the parties on an item-by-item basis
as soon after the Closing Date as reasonably practicable. The adjustment and
settlement of accounts will be considered concluded at the time the Vendor
completes a statement of adjustments that expressly states it is a final
statement of all adjustments, which shall be no later than six (6) months after
the Closing Date.

14.5 A further accounting on the basis indicated in this Article shall be
required after the Adjustment Period only if:

a. notice requesting such accounting, including reasonable particulars thereof,
has been given by one party to the other on or before the expiry of thirty (30)
days after receipt of joint venture or Crown audit reports, provided that:

(i)    the need for such accounting arises from errors established by joint
venture audits initiated and completed by the persons within twenty-six (26)
months after the Closing Date; or

(ii)    the need for such accounting arises from errors established by and audit
initiated and conducted by the Crown within forty-eight (48) months after the
Closing Date; or

the accounting relates to an annual plant equalization or annual plant
processing fee adjustment either or both of which have retroactive effect (the
"Retroactive Adjustment"), to a time prior to the Effective Date on the basis
that the benefits and burdens of the Retroactive Adjustment applying prior to
the Effective Date are for the benefit or burden of the Vendor. Notwithstanding
the foregoing, no accounting shall be made pursuant to this Clause 14.5(b) if
the Retroactive Adjustment was determined to be required more than fifteen (15)
months after the Closing Date.

14.6 Each Party shall have the right, exercisable within twelve (12) months
after the Closing Date, to examine, copy and audit the records of the other
Party relative to the Assets and the adjustments pursuant to this Article 14.

14.7 If the Parties hereto are unable to agree as to any of the matters set out
in this Article 14, the determination of such matters shall be referred to
arbitration in accordance with Article 16.

ARTICLE 15
VENDOR'S ACCESS TO RECORDS



After the Closing Date, the Purchaser hereby agrees to allow the Vendor, its
employees, agents, legal counsel, accountants and other representatives, to have
access to the premises of the Purchaser during normal business hours of the
Purchaser in order to inspect and take copies of such information delivered by
the Vendor to the Purchaser in accordance with this Agreement, if reasonably
required by the Vendor, in connection with any joint venture or Crown audit, any
potential or threatened legal or administrative proceeding by or against the
Vendor in relation to the Assets, or to enable the Vendor to comply with a law
or the requirement of any governmental authority. Nothing herein shall prevent
the Vendor from making and retaining copies of any such documents at any time.
The Vendor shall keep all such information and documents confidential.

If required by regulatory authorities, the vendor will provide financial
information (specifically but not limited to net operating income statements)
for the last three years and if required, the vendor will allow the purchaser's
accountants to conduct an audit on the information at the purchaser's sole cost.

ARTICLE 16
ARBITRATION

16.1 Reference to Arbitration

Insofar as the parties are unable to agree on any matter which expressly may be
referred to arbitration hereunder, either party may serve the other party
written notices that it wishes such matter referred to arbitration.

The parties shall meet within seven (7) days of the receipt of a notice issued
pursuant to subclause 16.1(a) to attempt to agree on a single arbitrator
qualified by experience, education and training, to determine such matter. If
the parties are unable to agree on the selection of the arbitrator, the party
which issued such notice shall forthwith make application to a judge of the
Court of Queen's Bench of the Province of Alberta pursuant to the Arbitration
Act of the Province of Alberta (R.S.A. 2000, c. A-43, as amended from time to
time, herein referred to as the "Arbitration Act") for the appointment of a
single arbitrator and failing such action on the part of the party which issued
such notice, the other party may make such application.

16.2 Proceedings

a. The arbitrator selected pursuant to Clause 16.1 shall proceed as soon as is
practicable to hear and determine the matter in dispute and shall be directed to
provide a written decision respecting such matter within forty-five (45) days of
appointment. The parties shall provide such assistance and information as may be
reasonably necessary to enable the arbitrator to determine such matter.

b. Except to the extent modified in this Article, the arbitrator shall conduct
any arbitration hereunder pursuant to the provisions of the Arbitration Act.

c. The liability between the Parties for the payment of the compensation and
expenses of the arbitrator shall be determined by the arbitrator.

ARTICLE 17
FURTHER ASSURANCES

17.1 At Closing and thereafter as may be necessary or desirable, and without
further consideration, the parties hereto shall execute, acknowledge and deliver
such other instruments and shall take such other action as may be reasonably
necessary to carry out their respective obligations under this Agreement.

ARTICLE 18
MISCELLANEOUS

18.1 This Agreement shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the Province of
Alberta. Each party hereto accepts the exclusive jurisdiction of the courts of
the Province of Alberta and all courts of appeal therefrom.

18.2 Time shall be of the essence in this Agreement.

18.3 The address for notices of each of the parties hereto shall be as follows:

Vendor:
PARK PLACE ENERGY INC.
Suite 1220 - 666 Burrard St
Vancouver, BC
V6C 2X8
Attention: Land Manager
Fax:

Purchaser:
NOVUS ENERGY INC.
310, 333 - 5th Ave SW
Calgary, Alberta
T2P 3B6
Attention: Land Manager
Fax: (403) 263-4368


Each party may from time to time change its address for service herein by giving
written notice to the other party. Any notice, required or contemplated
hereunder, may be served by personal service upon a party or by facsimile
transmission or mailing the same, except during a period of actual or
anticipated postal disruptions, by prepaid registered post in a properly
addressed envelope addressed to the party at its address for service hereunder,
as the same may be amended from time to time in accordance herewith. Any notice
given by personal service upon a party hereto shall be deemed to be given on the
date of such service. Any notice given by mail shall be deemed to be given to
and received by the addressee on the fifth day (except Saturdays, Sundays and
statutory holidays) after the mailing thereof. Any notice given by facsimile
transmission shall be deemed to be given to and received by the addressee on the
next day (except Saturdays, Sundays and statutory holidays) after the sending
thereof with appropriate answer back acknowledged.

18.4 This Agreement shall supersede and replace any and all prior agreements
between the parties hereto relating to the sale and purchase of the Assets and
may be amended only by written instrument signed by all parties hereto.

18.5 This Agreement states the entire agreement between the parties hereto.

18.6 No supplement, modification, waiver or termination of this Agreement will
be binding unless executed in writing by the party to be bound thereby. No
waiver of any provision of this Agreement will be deemed or will constitute a
waiver of any other provision hereof (whether or not similar) nor will a waiver
constitute a continuing waiver unless otherwise expressly provided.

18.7 This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors, receivers, receiver-managers,
trustees and permitted assigns.

Except as may be required by law, neither party will make any press release or
other public disclosure of this Agreement or the transactions contemplated
herein without the prior consent of the other, not to be unreasonably withheld.
The parties will consult with each other on public disclosure with a view to
joint disclosure where practicable or where required by law.

18.9 Whenever the singular or masculine or neuter is used in this Agreement or
in the Schedules, it shall be interpreted as meaning the plural or feminine or
body politic or corporate or vice versa, as the context requires.

18.10 The provisions contained in all documents and agreements collateral hereto
shall at all times be read subject to the provisions of this Agreement and, in
the event of conflict between the provisions contained in any documents or
agreements collateral hereto and the provisions of this Agreement, the
provisions of this Agreement shall prevail unless otherwise expressly provided
herein.

18.11 Purchaser acknowledges that the Vendor is a signatory and party to the
Industry Agreement Regarding Limitations dated January 1, 2001 among Oil and Gas
Industry Participants (the "Industry Agreement") and that certain of the
agreements comprising the Assets or relating to the Assets may have been amended
in accordance with the terms of the Industry Agreement. The parties hereto agree
that this agreement is amended by the Industry Agreement.

IN WITNESS WHEREOF

the parties hereto have executed this Agreement as of the date first above
written.



PARK PLACE ENERGY INC. NOVUS ENERGY INC.

Per: /s/ David Johnson Per: /s/ Hugh G. Ross

Per: David Johnson, President & CEO Per: Hugh G. Ross, President & CEO

SCHEDULE "A"

attached to and forming part of a Purchase and Sale Agreement dated September
16, 2009 between PARK PLACE ENERGY INC. as Vendor and NOVUS ENERGY INC. as
Purchaser.



SEE ATTACHED PETROLEUM AND NATURAL GAS LEASE LISTING AND WELL LIST







 

SCHEDULE "B"

attached to and forming part of a Purchase and Sale Agreement dated September
16, 2009 between PARK PLACE ENERGY INC. as Vendor and NOVUS ENERGY INC. as
Purchaser.



Contracts for the Sale of Petroleum Substances:



 

GAS EDI Contract dated March 1, 2008 between BP Canada Energy Resources Company
and Park Place Energy (Canada) Inc. (Natural Gas)

Lease Purchase Contract dated February 2, 2009 between BP Canada Energy Company
Ltd. and Park Place Energy Corp. (Crude Oil)

Purchase Contract # 81016194 dated October 23, 2008 between BP Canada Energy
Resources Company and Park Place Energy (Canada) Inc. (Propane)

Purchase Contract # 81016195 dated October 23, 2008 between BP Canada Energy
Resources Company and Park Place Energy (Canada) Inc. (Butane)

Contracts for the Transportation of Petroleum Substances:



Gas Gathering and Compression Agreement dated January 1, 2008 between Terra
Energy Ltd., Regal Energy Ltd. and Park Place Energy Inc.



Facilities:

Facility Agreement:

Vendor's Interest:

Construction, Ownership and Operating Agreement Dated January 1, 2008 between
Terra Energy Ltd., Regal Energy Ltd. and Park Place Energy Inc.

10%







SCHEDULE "C"

attached to and forming part of a Purchase and Sale Agreement dated September
16, 2009 between PARK PLACE ENERGY INC. as Vendor and NOVUS ENERGY INC. as
Purchaser.



Listing of Creditors and amounts owing by Park Place Energy Inc.

Creditor

Payable Amount

Payable Description

Terra Energy Ltd.

$318,856.53

As per Terra statement attached

Terra Energy Ltd.

$ 45,000.00

Estimated Terra Unbilled Transportation billing amounts March 1, 2009 to August
31, 2009

Novus Energy Ltd.

$ 25,000.00

Eight Mile Option Well Seismic purchase cash call

B.C. Government

$68,438.61

Estimated outstanding BC Crown royalties to August 31, 2009

